Citation Nr: 0430487	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned at a hearing held at the RO in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its November 2001 rating decision, the RO granted service 
connection for right ear hearing loss.  It evaluated the 
newly service-connected right ear hearing loss with the 
veteran's already service-connected left ear hearing loss and 
continued a 10 percent rating, which had been in effect for 
the left ear hearing loss from December 1985.  The veteran's 
disagreement with the 10 percent rating for bilateral hearing 
loss led to this appeal.  The Board notes that in his notice 
of disagreement the veteran said that he could not get a job 
because of too many problems with his hearing.  

At the March 2004 hearing, the veteran testified at some 
point in 2003 he had had a hearing examination at the VA 
medical facility at McClellan Air Force Base.  He stated that 
he would attempt to obtain a copy of the examination report 
and would submit it to the Board.  In addition, the 
transcript reflects that the veteran contends that his 
hearing has gotten worse since he was last examined and that 
he wants another VA examination.  Also, at the hearing, the 
veteran testified that although he was currently unable to 
work as a truck driver because of a heart condition, in the 
1980s he had been fired from his job as a truck driver 
because of his hearing problems.  He testified that he 
believes that his hearing loss would interfere with any job 
he might try to get now.   

In May 2004, the Board received a VA audiology examination 
report dated in February 2003.  The veteran's representative 
forwarded the report and waived RO consideration of the 
evidence.  In view of the veteran's contention that his 
bilateral hearing loss has worsened since the February 2003 
examination, it is the opinion of the Board that the veteran 
should be provided a more current VA audiology examination.  

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should arrange for a VA audiology 
examination of the veteran to determine 
the severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed.  The claims 
file must be provided to the examiner for 
review of pertinent documents and that it 
was reviewed should be stated in the 
examination report.  

2.  Then, after undertaking any 
additional development indicated by the 
state of the record at that time, VBA 
should review the record and, with 
consideration of the possibility of 
staged ratings, should readjudicate 
entitlement to an initial rating in 
excess of 10 percent for the veteran's 
bilateral hearing loss.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  VBA 
should also consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued that addresses all 
evidence added to the record since the 
December 2002 statement of the case.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




